PER CURIAM.
Appellant, Daren Williams, was convicted of robbery with a weapon and grand theft of an automobile, with both convictions arising out of a single taking of an automobile from the victim. Appellant now appeals from those convictions.
In view of the recent Supreme Court decision in Sirmons v. State, 634 So.2d 153 (Fla. 1994), the dual convictions are in violation of the constitutional prohibition against double jeopardy and both cannot stand. Accordingly, reversal of the grand theft conviction is required. See Sullivan v. State, 631 So.2d 1142 (Fla.1994); see also Cavawan v. State, 515 So.2d 161 (Fla.1987), abrogated in part by, State v. Smith, 547 So.2d 613 (Fla.1989); Crawford v. State, 549 So.2d 1145 (Fla. 3d DCA 1989). The conviction and sentence for grand theft is reversed with directions to the trial court to vacate same. The conviction for robbery with a weapon is affirmed.
Affirmed in part and reversed in part, with directions.